Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 1, 2020 (the
“Effective Date”), among Donegal Mutual Insurance Company, a Pennsylvania mutual
insurance company having its principal place of business at 1195 River Road,
Marietta, Pennsylvania 17547 (“Donegal Mutual”), Donegal Group Inc., a Delaware
corporation having its principal place of business at 1195 River Road, Marietta,
Pennsylvania 17547 (“DGI,” and, together with Donegal Mutual, the “Employers”),
and Kevin G. Burke, an individual whose principal office address is 1195 River
Road, Marietta, PA 17547 (“Executive”).

WITNESSETH:

WHEREAS, the Employers desire, by this Agreement, to provide for the continued
employment of Executive by the Employers, and Executive agrees to the continued
employment of Executive by the Employers, all in accordance with the terms and
subject to the conditions set forth in this Agreement; and

WHEREAS, the parties are entering into this Agreement to set forth and confirm
their respective rights and obligations with respect to Executive’s continued
employment by the Employers; and

WHEREAS, in consideration for the additional six (6) months of severance
benefits, as set forth in Section 4(b)(ii)(B)(2) of this Agreement (the
“Additional Severance Payments”), and the additional six (6) months of the
Employment Period, as set forth in Section 1 of this Agreement (the “Additional
Employment Period”), Executive and the Employers desire to include the
Non-Compete and Non-Solicitation provisions set forth in Section 7(b) below; and

WHEREAS, Executive specifically acknowledges the Additional Severance Payments
and the Additional Employment Period are good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, in exchange for the
inclusion of such Non-Compete and Non-Solicitation provisions;

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.    Employment. Beginning on the Effective Date, the Employers agree to
continue to employ Executive and Executive agrees to continue to provide
services to the Employers from the Effective Date until 3 years and 6 months
(i.e., 42 months) later (the “Employment Period”). The Employment Period shall
be automatically extended for an additional one (1) year term thereafter, unless
either party provides the other party with written notice of intent to have the
Employment Period expire without renewal no later than sixty (60) days prior to
the end of the then-current Employment Period, or this Agreement is otherwise
terminated by either party.



--------------------------------------------------------------------------------

2.    Position and Duties.

(a)    During the Employment Period: (i) Donegal Mutual agrees to continue to
employ Executive, and Executive agrees to continue Executive’s employment as,
the President and Chief Executive Officer of Donegal Mutual and (ii) DGI agrees
to employ Executive, and Executive agrees to continue Executive’s employment as,
the President and Chief Executive Officer of DGI, with the positions described
in clauses (i) and (ii) collectively referred to in this Agreement as the
“Position,” in accordance with the terms and subject to the conditions this
Agreement sets forth. Donegal Mutual and DGI shall be jointly and severally
liable to Executive with respect to (i) all liabilities of Donegal Mutual to
Executive under this Agreement and (ii) all liabilities of DGI to Executive
under this Agreement; provided, however, that Donegal Mutual shall not be
responsible for any liability of DGI to Executive to the extent that DGI has
discharged such liability, and DGI shall not be responsible for any liability of
Donegal Mutual to Executive to the extent that Donegal Mutual has discharged
such liability. Executive shall serve in the Position and in such capacity and
shall have the normal duties, responsibilities, functions and authority
consistent with the Position, subject to the power and authority of the
respective board of directors of Donegal Mutual and DGI (together, the “Boards”)
to expand or limit such duties, responsibilities, functions and authority and to
overrule actions of officers of the Employers. During the Employment Period,
Executive shall render such services to the Employers which are consistent with
the Position and as either of the Boards may from time to time direct.

(b)    During the Employment Period, Executive shall report to the Boards and
shall devote his best efforts and his full business time and attention to the
business and affairs of the Employers. Executive shall perform his duties,
responsibilities and functions to the best of his abilities in a diligent,
trustworthy, professional and efficient manner and shall comply with the
policies and procedures of the Employers in all material respects. In performing
his duties and exercising his authority under this Agreement, Executive shall
develop, support and implement the business and strategic plans approved from
time to time by the Boards and shall support and cooperate with the Employers’
efforts to expand their business and operate profitably and in conformity with
the business and strategic plans approved by the Boards. So long as Executive is
employed by one or both of the Employers, Executive shall not, without the prior
written consent of the Boards, accept other employment, perform other services
for compensation, or perform other work that results in any financial benefit to
Executive. Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from engaging in educational, charitable, political,
professional and civic activities, provided that such engagement does not
interfere with Executive’s duties and responsibilities hereunder.

3.    Compensation and Benefits.

(a)    Base Salary. During the Employment Period, Executive shall receive a base
salary of Six Hundred Sixty-Five Thousand Dollars ($665,000) per annum (the
“Base Salary”), which may be modified by the Employers in their sole discretion
(provided, however, that any decrease in Executive’s Base Salary shall be made
only if the Employers contemporaneously and proportionately decrease the base
salaries of all senior executives of such Employers).

 

2



--------------------------------------------------------------------------------

(b)    Payment of Base Salary. The Base Salary shall be payable by the Employers
in regular installments in accordance with the Employers’ payroll practices in
effect from time to time, less withholdings and deductions required or permitted
by applicable law.

(c)    Annual Bonus. During the Employment Period, Executive shall be eligible
to receive an annual performance bonus (an “Annual Bonus”), subject to the
(i) achievement of Employers’ performance criteria, as determined in the
Employers’ sole discretion, and (ii) Executive’s continued employment with the
Employers through the end of the year for which the bonus is paid (except as
otherwise provided in Section 4). The Employers’ performance criteria shall be
determined in good faith by the Boards in consultation with Executive. The
Annual Bonus shall be paid in a single lump sum payment, less withholdings and
deductions required or permitted by applicable law, to Executive when annual
bonuses for that year are paid to other executives of the Employers, but in no
event later than the March 15th following the end of the year for which the
bonus is paid.

(d)    Incentive Plans. Executive shall be entitled to participate in any
incentive plans that the Employers may sponsor, in accordance (in all material
respects) with the applicable policies of the Employers relating to incentive
compensation for executive officers, and based on the objectives set forth in
such Employers’ executive incentive plans.

(e)    Employee Benefits. Throughout Executive’s employment during the
Employment Period, the Employers shall provide Executive with all employee
benefits and fringe benefits as may be provided from time to time to the
Employers’ executives.

(f)    Expense Reimbursement. During the Employment Period, and subject to
Section 21(d) hereunder, the Employers shall reimburse Executive, within a
reasonable period of time of Executive submitting an expense report to the
Employers, for all reasonable business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Employers’ policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Employers’
requirements with respect to reporting and documentation of such expenses.

4.    Notice of Termination; Employers’ Obligations Upon Cessation of Employment
Period.

(a)    Notice of Termination. Subject to the terms of this Agreement, the
Employment Period and Executive’s employment with the Employers may be
terminated by either party at any time and for any or no reason. Any termination
of employment by the Employers or by Executive under this Section 4 shall be
communicated by a written notice to the other party hereto indicating the
specific termination provision in this Agreement relied upon. Executive’s final
day of employment with the Employers, as set forth in such written notice, shall
be the “Termination Date.”

 

3



--------------------------------------------------------------------------------

(b)    Employers’ Obligations Upon Cessation of the Employment Period.

(i)    Accrued Payments. Upon Executive’s termination of employment for any
reason, Executive shall be entitled to receive: (A) payment of any unpaid
premiums for medical and dental insurance coverage through the Termination Date
for Executive (and his immediate family) and any other employee benefits
Executive is entitled to hereunder, (B) payment of all accrued but unpaid
vacation; (C) any expense reimbursement owed to Executive under Section 3(f),
which shall be paid within thirty (30) days of the Termination Date; and (D) the
Base Salary earned for services rendered by Executive through the Termination
Date, which shall be paid on the next succeeding payroll date (collectively, the
“Accrued Payments”).

(ii)    Termination Without Cause, for Good Reason or Following Change of
Control. If Executive’s employment is terminated without Cause by the Employers,
Executive resigns for Good Reason, or Executive resigns with or without Good
Reason within twelve (12) months after the consummation of a Change of Control,
and subject to Section 4(c) below, then Executive shall be entitled to the
Accrued Payments and shall also be entitled to receive:

 

  (A)

any unpaid Annual Bonus earned by Executive with respect to the year ending
prior to the year in which the Termination Date occurs, notwithstanding
Executive’s termination of employment, which shall be paid in a lump sum at the
same time, and calculated in the same manner, as the Annual Bonus would have
been paid and calculated had there not been a termination of Executive’s
employment;

 

  (B)

the sum of: (1) severance pay in an amount equal to thirty-six (36) months of
his Base Salary in effect on the Termination Date; and (2) the Additional
Severance Payment in an amount equal to six (6) months of his Base Salary in
effect on the Termination Date to be paid commencing after the conclusion of the
initial thirty-six (36) month severance payment (the payments in
Section 4(b)(ii)(B)(1) and (2) are collectively, the “Severance Payment”). The
Severance Payment shall be payable in equal installments, with the first
installment payable on the Employers’ first regularly scheduled payroll date
occurring after the effective date of the general release; and

 

  (C)

The Employers shall pay as a lump sum to Executive the full aggregate premium
cost (calculated based on the current premium cost as of the Termination Date)
that the Employers and Executive would have paid to maintain the same medical,
health, disability and life insurance coverage the Employers provided to
Executive immediately prior to the Termination Date had Executive remained
employed for thirty-six (36) months following the Termination Date.

For purposes of the Agreement, the compensation and benefits referenced in
Section 4(b)(ii)(A)-(C) are referred to as the “Severance Benefits.” The
Severance Benefits shall be paid to Executive less withholdings and deductions
required or permitted by applicable law.

 

4



--------------------------------------------------------------------------------

(iii)    Termination for Cause, Death or Incapacity, or Resignation Without Good
Reason. If the Employment Period is terminated by the Employers for Cause or
upon Executive’s resignation without Good Reason (other than a resignation
within twelve (12) months after the consummation of a Change of Control), or
death or Incapacity (as determined by the Boards in their good faith judgment),
Executive shall only be entitled to receive the Accrued Payments (if any), and
shall not be entitled to any other salary, compensation or benefits from the
Employers after termination of the Employment Period, except as otherwise
specifically provided for under the Employers’ employee benefit plans or as
otherwise expressly required by applicable law. Notwithstanding the foregoing,
in the event of Executive’s death, the Employers shall continue to pay
Executive’s then Base Salary to the Executive’s estate or personal
representative for a period of two (2) years in fifty-two (52) equal bi-weekly
installment payments, with the first payment commencing on the Employers’ first
regularly scheduled payroll date occurring after Executive’s death.

(iv)    Except as otherwise expressly provided herein, all of Executive’s rights
to salary, employee benefits and other compensation hereunder which would have
accrued or become payable after the termination of the Employment Period shall
cease upon such termination, other than those expressly required under
applicable law. The Employers may offset any amounts Executive owes the
Employers against any amounts the Employers owe Executive hereunder, provided,
that such amounts claimed to be owed by Executive have not been disputed by
Executive after sufficient advance written notice thereof by the Employers.

(c)    The Employers’ obligation to provide the Severance Benefits to Executive
shall be conditioned upon Executive’s execution and the irrevocability of a
general release in a form reasonably acceptable to the Employers. Except as
otherwise expressly provided herein, Executive shall not be entitled to any
other salary, compensation or other benefits after termination of the Employment
Period, except as specifically provided for in the Employers’ employee benefit
plans or as otherwise expressly required by applicable law.

(d)    For purposes of this Agreement, “Cause” shall mean (i) Executive’s
willful and continued failure substantially to perform Executive’s material
duties with the Employers as set forth in this Agreement, or the commission by
Executive of any activities constituting a willful violation or breach under any
material federal, state or local law or regulation applicable to the activities
of Donegal Mutual or DGI or their respective subsidiaries and affiliates, in
each case, after notice of such failure, breach or violation from the Employers
to Executive and a reasonable opportunity for Executive to cure such failure,
breach or violation in all material respects, (ii) fraud, breach of fiduciary
duty, dishonesty, misappropriation or other actions by Executive that cause
intentional material damage to the property or business of Donegal Mutual or DGI
or their respective subsidiaries and affiliates, (iii) Executive’s repeated
absences from work such that Executive is substantially unable to perform
Executive’s duties under this Agreement in all material respects other than for
physical or mental impairment or illness or (iv) Executive’s non-compliance with
the provisions of Section 2(b) of this Agreement after notice of such
non-compliance from the Employers to Executive and a reasonable opportunity for
Executive to cure such non-compliance.

(e)    For purposes of this Agreement “Incapacity” shall be deemed to occur if
the Boards, in their good faith judgment, determine that Executive is mentally
or physically disabled or incapacitated such that he cannot perform his duties
and responsibilities under this Agreement and, within thirty (30) days of
receipt of the Boards’ good faith determination, either (i) Executive fails to
undertake a physical and/or mental examination by a physician reasonably
acceptable to the Boards or (ii) after Executive undertakes a physical and/or
mental examination by a physician reasonably acceptable to the Boards, such
physician fails to certify to the Boards that Executive is physically and
mentally able and capable of performing his duties and responsibilities under
this Agreement.

 

5



--------------------------------------------------------------------------------

(f)    For purposes of this Agreement, “Good Reason” shall mean (i) a material
diminishment of Executive’s Position or the scope of Executive’s authority,
duties or responsibilities as this Agreement describes without Executive’s
written consent, excluding for this purpose any action the Employers do not take
in bad faith and that the Employers remedy promptly following written notice
thereof from Executive to the Employers, (ii) a relocation of Executive’s
principal business location to a location that is more than forty (40) miles
farther from Executive’s current resident office in 1195 River Road, Marietta,
PA 17547, or (iii) a material breach by either of the Employers of their
respective obligations to Executive under this Agreement; provided, however,
that with respect to any termination by Executive for Good Reason, Executive
shall have provided the Employers with written notice within ninety (90) days of
the date on which Executive first had actual knowledge of the existence of the
Good Reason condition and which such Good Reason condition shall not have been
cured or otherwise rectified by the Employers in all material respects to the
reasonable satisfaction of Executive within thirty (30) days after the Employers
receive such written notice.

(g)    For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred in the event of any of the following (each a “Transaction”):

(i)     the acquisition of shares of DGI by any “person” or “group,” as Rule
13d-3 under the Securities Exchange Act of 1934, as now or hereafter amended,
uses such terms, in a transaction or series of transactions that result in such
person or group directly or indirectly first owning after the Effective Date
more than 25% of the aggregate voting power of DGI’s Class A common stock and
Class B common stock taken as a single class,

(ii)     the consummation of a merger of Donegal Mutual or other business
combination transaction involving Donegal Mutual in which Donegal Mutual is not
the surviving entity,

(iii)     the consummation of a merger of DGI or other business combination
transaction involving DGI after which the holders of the outstanding voting
capital stock of DGI taken as a single class do not collectively own 60% or more
of the aggregate voting power of the entity surviving such merger or other
business combination transaction,

(iv)     the sale, lease, exchange or other transfer in a transaction or series
of transactions of all or substantially all of the assets of DGI, but excluding
therefrom the sale and re-investment of the consolidated investment portfolio of
DGI and its subsidiaries,

(v)     a change in the composition of the board of directors of Donegal Mutual
in which the individuals who, as of the Effective Date, constitute the board of
directors of Donegal Mutual (the “Incumbent Donegal Mutual Board”) cease for any
reason to constitute at least a majority of the board of directors of Donegal
Mutual; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by Donegal
Mutual’s members, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Donegal Mutual Board shall be considered as though
such individual were a member of the Incumbent Donegal Mutual Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual or entity
other than the board of directors of Donegal Mutual or

 

6



--------------------------------------------------------------------------------

(vi)     a change in the composition of the board of directors of DGI in which
the individuals who, as of the Effective Date, constitute the board of directors
of DGI (the “Incumbent DGI Board”) cease for any reason to constitute at least a
majority of the board of directors of DGI; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by DGI’s stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent DGI Board shall
be considered as though such individual were a member of the Incumbent DGI
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual
or entity other than the board of directors of DGI.

A Transaction constituting a Change of Control in the case of subsections (i),
(ii), (iii) or (iv) shall only be deemed to have occurred upon the closing of
the Transaction. For purposes of this Agreement, consummation of a Change of
Control shall only be deemed to have occurred upon the closing of a Transaction.

(h)    The Employers and Executive mutually agree to reimburse either party for
the reasonable fees and expenses of either party’s attorneys and for court and
related costs in any proceeding to enforce the provisions of this Agreement in
which the Employers or Executive are successful on the merits.

(i)    In the event that the independent registered public accounting firm of
either of the Employers or the Internal Revenue Service (“IRS”) determines that
any payment, coverage or benefit provided to Executive pursuant to this
Agreement is subject to the excise tax imposed by Sections 280G or 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), any successor provisions
thereto or any interest or penalties Executive incurs with respect to such
excise tax, the Employers, within thirty (30) days thereafter, shall pay to
Executive, in addition to any other payment, coverage or benefit due and owing
under this Agreement, an additional amount that will result in Executive’s net
after tax position, after taking into account any interest, penalties or taxes
imposed on the amounts payable under this Section 4(i), upon the receipt of the
payments for which this Agreement provides being no less advantageous to
Executive than the net after tax position to Executive that would have been
obtained had Sections 280G and 4999 of the Code not been applicable to such
payment, coverage or benefits. Except as this Agreement otherwise provides, tax
counsel, whose selection shall be reasonably acceptable to Executive and the
Employers and whose fees and costs shall be paid for by the Employers, shall
make all determinations this Section 4(i) requires.

 

7



--------------------------------------------------------------------------------

5.    Confidential Information.

(a)    Executive shall not, except as may be required to perform his duties
hereunder or as required by applicable law, during the Employment Period and
after employment ends (regardless of the reason), without limitation in time or
until such information shall have become public other than by Executive’s
unauthorized disclosure, disclose to others or use, whether directly or
indirectly, any non-public confidential or proprietary information with respect
to the Employers, including, without limitation, their business relationships,
negotiations and past, present and prospective activities, methods of doing
business, know-how, trade secrets, data, formulae, product designs and styles,
product development plans, customer lists, investors, and all papers, resumes
and records (including computer records) of the documents containing such
information (“Confidential Information”). Executive stipulates and agrees that
as between Executive and the Employers the foregoing matters are important and
that material and confidential proprietary information and trade secrets affect
the successful conduct of the businesses of the Employers (and any successors or
assignees of the Employers). Nothing about the foregoing shall preclude
Executive from testifying truthfully in any forum or from providing truthful
information, including, but not limited to, Confidential Information, to any
government agency or commission. The term “Confidential Information” does not
include information which (i) was already in Executive’s possession prior to the
time of disclosure by or on behalf of the Employers, provided that such
information was not furnished to Executive by a source known by Executive to be
bound by a confidentiality agreement with, or other obligations of
confidentiality in favor of, the Employers, (ii) was or becomes generally
available to the public other than as a result of a disclosure by Executive in
violation of this Agreement, (iii) becomes available to Executive on a
non-confidential basis from a source other than the Employers, provided that
such source is not known by Executive to be bound by a confidentiality agreement
with, or other obligations of confidentiality in favor of, the Employers, or
(iv) was or is independently developed by Executive without use of or reference
to any Confidential Information.

(b)    Executive agrees to deliver or return to the Employers, at the Employers’
written request, at any time or upon termination of his employment (regardless
of the reason): (i) all documents, computer tapes and disks, records, lists,
data, drawings, prints, notes and written information (and all copies thereof)
furnished by or on behalf of or for the benefit of the Employers or prepared by
Executive in connection with, and during the term of, his employment by the
Employers, regardless of whether Confidential Information is contained therein,
and (ii) all physical property of the Employers which Executive received in
connection with Executive’s employment with the Employers including, without
limitation, credit cards, passes, door and file keys, and computer hardware and
software existing in tangible form.

(c)    The Defend Trade Secrets Act of 2016 (the “Act”) provides that: An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that: (A) is made –
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. The Act further provides that an individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual: (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.

 

8



--------------------------------------------------------------------------------

(d)    Executive represents and warrants to the Employers that, to the best of
his knowledge, Executive took nothing with him which belonged to any former
employer when Executive left his prior position and that Executive has nothing
that contains any information which belongs to any former employer. If at any
time Executive discovers this is incorrect, Executive shall promptly return any
such materials to Executive’s former employer. The Employers do not want any
such materials, and Executive shall not be permitted to use or refer to any such
materials in the performance of Executive’s duties hereunder.

6.    Work Product and Intellectual Property, Inventions and Patents.

(a)    For purposes of this Agreement:

(i)    “Work Product” shall include (A) all works, materials, ideas,
innovations, inventions, discoveries, techniques, methods, processes, formulae,
compositions, developments, improvements, technology, know-how, algorithms, data
and data files, computer process systems, computer code, software, databases,
hardware configuration information, research and development projects,
experiments, trials, assays, lab books, test results, specifications, formats,
designs, drawings, blueprints, sketches, artwork, graphics, documents, records,
writings, reports, machinery, prototypes, models, sequences, and components;
(B) all tangible and intangible embodiments of the foregoing, of any kind or
format whatsoever, including in printed and electronic media; and (C) all
Intellectual Property Rights (as defined below) associated with or related to
the foregoing;

(ii)    “Employers’ Work Product” shall include all Work Product that Executive
partially or completely creates, makes, develops, discovers, derives, conceives,
reduces to practice, authors, or fixes in a tangible medium of expression,
whether solely or jointly with others and whether on or off the Employers’
premises, in connection with the Employers’ business, (A) while employed by the
Employers, or (B) with the use of the time, materials, or facilities of the
Employers, or (C) relating to any product, service, or activity of the Employers
of which Executive has knowledge, or (D) suggested by or resulting from any work
performed by Executive for the Employers; and

(iii)    “Intellectual Property Rights” means any and all worldwide rights,
title, or interest existing now or in the future under patent law, trademark
law, copyright law, industrial rights design law, moral rights law, trade secret
law, and any and all similar proprietary rights, however denominated, and any
and all continuations, continuations-in-part, divisions, renewals, reissue,
reexaminations, extensions and/or restorations thereof, now or hereafter in
force and effect, including without limitation all patents, patent applications,
industrial rights, mask works rights, trademarks, trademark applications, trade
names, slogans, logos, service marks and other marks, copyrightable material,
copyrights, copyright applications, moral rights, trade secrets, and trade
dress.

(b)    Executive acknowledges and agrees that all Employers’ Work Product is and
shall belong to the Employers. Executive shall and hereby does irrevocably
assign and transfer to the Employers all of Executive’s right, title, and
interest in and to all Employers’ Work Product, which assignment shall be
effective as of the moment of creation of such Employers’ Work Product without
requiring any additional actions of the parties.

 

9



--------------------------------------------------------------------------------

(c)    All copyrightable material included in Employers’ Work Product that
qualifies as a “work made for hire” under the U.S. Copyright Act is deemed a
“work made for hire” created for and owned exclusively by the Employers, and the
Employers shall be deemed the owner of the copyright and all other Intellectual
Property Rights associated therewith.

(d)    To the extent any of the rights, title, and interest in and to Employers’
Work Product cannot be assigned by Executive to the Employers, Executive hereby
grants to the Employers a perpetual, exclusive, royalty-free, transferable,
assignable, irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to practice such non-assignable rights, title,
and interest. To the extent any of the rights, title, and interest in and to
Employers’ Work Product can neither be assigned nor licensed by Executive to the
Employers, Executive hereby irrevocably waives and agrees never to assert such
non-assignable and non-licensable rights, title, and interest against the
Employers, or their directors, managers, officers, agents, employees,
contractors, successors, or assigns. For the avoidance of doubt, this
Section 6(d) shall not apply to any Work Product that (i) does not relate, at
the time of creation, making, development, discovery, derivation, conception,
reduction to practice, authoring, or fixation in a tangible medium of expression
of such Work Product, to the Employers’ business or actual or demonstrably
anticipated research, development or business; (ii) was developed entirely on
Executive’s own time; (iii) was developed without use of any of the Employers’
equipment, supplies, facilities, or trade secret information; and (iv) did not
result from any work Executive performed for the Employers.

(e)    Executive agrees, during and after Executive’s employment, to perform and
to assist the Employers and their successors, assigns, delegates, nominees, and
legal representatives with all acts that the Employers deem necessary or
desirable to permit and assist the Employers in applying for, obtaining,
perfecting, protecting, and enforcing the full benefits, enjoyment, rights, and
title throughout the world of the Employers in and to all Employers’ Work
Product, which acts and assistance may include, without limitation, the signing
and execution of documents and assistance or cooperation in the filing,
prosecution, registration, and memorialization of assignment of any applicable
Intellectual Property Rights; acts pertaining to the enforcement of any
applicable Intellectual Property Rights; and acts pertaining to other legal
proceedings related to Employers’ Work Product. If the Employers are unable for
any reason to secure Executive’s signature to any document that the Employers
deem necessary or desirable to permit and assist the Employers in applying for,
obtaining, perfecting, protecting, and enforcing the full benefits, enjoyment,
rights and title throughout the world of the Employers in and to all Employers’
Work Product, Executive hereby irrevocably designates and appoints the
Employers, their officers, and managers as Executive’s attorney in fact to sign
and execute such documents in Executive’s name, all with the same legal force
and effect as if executed by Executive. This designation of power of attorney is
a power coupled with an interest and is irrevocable. Executive will not retain
any proprietary interest in any Employers’ Work Product and shall not register,
file, seek to obtain, or obtain any Intellectual Property Rights covering any
Employers’ Work Product in his/her own name.

 

10



--------------------------------------------------------------------------------

(f)    Upon the written request of the Employers, Executive agrees to disclose
and describe to the Employers promptly and in writing to the Employers all
Employers’ Work Product to which the Employers are entitled as provided above.
Executive shall deliver all Employers’ Work Product in Executive’s possession
whenever the Employers so request in writing, and, in any event, upon the
written request of the Employers, prior to or upon Executive’s termination of
employment. After the Employers confirm receipt of Employers’ Work Product,
Executive shall delete or destroy all Employers’ Work Product in Executive’s
possession whenever the Employers so requests in writing and at the Employers’
reasonable direction, without retaining any copies thereof, and, in any event,
prior to or upon Executive’s termination of employment.

(g)    Consistent with Executive’s obligations under Section 5, Executive shall
hold in the strictest confidence, and will not disclose, furnish or make
accessible to any person or entity (directly or indirectly) Employers’ Work
Product, except as required in accordance with Executive’s duties as an employee
of the Employers.

(h)    Upon the written request of the Employers, Executive agrees to disclose
promptly in writing to the Employers’ all Work Product created, made, developed,
discovered, derived, conceived, reduced to practice, authored, or fixed in a
tangible medium of expression by Executive for six (6) months after the
termination of employment with the Employers, whether or not Executive believes
such Work Product is subject to this Agreement, to permit a determination by the
Employers as to whether or not the Work Product is or should be the property of
the Employers. Executive recognizes that Work Product or Confidential
Information relating to Executive’s activities while working for the Employers
and created, made, developed, discovered, derived, conceived, reduced to
practice, authored, or fixed in a tangible medium of expression by Executive,
alone or with others, within six (6) months after termination of Executive’s
employment with the Employers, may have been so created, made, developed,
discovered, derived, conceived, reduced to practice, authored, or fixed in a
tangible medium of expression by Executive in significant part while employed by
the Employers. Accordingly, Executive agrees that such Work Product and
Confidential Information shall be presumed to have been created, made,
developed, discovered, derived, conceived, reduced to practice, authored, or
fixed in a tangible medium of expression during Executive’s employment with the
Employers and are to be promptly disclosed and assigned to the Employers unless
and until Executive establishes the contrary by written evidence satisfying a
clear and convincing evidence standard of proof.

(i)    For the avoidance of doubt, Executive shall not be entitled to any
additional or special compensation or reimbursement in fulfilling his
obligations under this Section 6, except that the Employers, shall reimburse
Executive for any reasonable out of pocket expenses which Executive may incur on
behalf of the Employers.

7.    Non-Compete; Non-Solicitation; Non-Disparagement.

(a)    For the purposes of this Agreement, the term “Competitive Enterprise”
shall mean any insurance company, insurance holding company or any such entities
in the process of organization or application for state regulatory approval and
shall also include other entities that offer services or products competitive
with the services or products which the Employers or their respective
subsidiaries or affiliates currently offer or may in the future offer.

 

11



--------------------------------------------------------------------------------

(b)    During the Employment Period and for a period of two (2) years (the
“Restricted Period”) immediately following Executive’s separation of employment
under this Agreement for any reason, Executive shall not:

(i)    serve as a director, officer, employee or agent of, or act as a
consultant or advisor to, any Competitive Enterprise in any city or county in
which the Employers or their respective subsidiaries or affiliates are then
conducting business or maintain an office or have publicly announced their
intention to conduct business or maintain an office;

(ii)     in any way, directly or indirectly, solicit, divert or contact any
existing or potential customer of the Employers or any of their respective
subsidiaries or affiliates that Executive solicited, became aware of, transacted
business with, or performed services for during the Employers’ employment of
Executive for the purpose of selling any services or products that compete with
the services or products the Employers or their respective subsidiaries and
affiliates currently offer or in the future, may offer, or solicit or assist in
the employment of any employee of the Employers or their respective subsidiaries
or affiliates for the purpose of becoming an employee of or otherwise provide
services for any Competitive Enterprise.

(c)    During the Employment Period and thereafter, Executive shall not make any
negative or disparaging statements or communications regarding the Employers,
their personnel or operations.

(d)    If, at the time of enforcement of Sections 5, 6 or 7 of this Agreement, a
court shall hold that the duration, scope or geographical area restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum duration, scope or geographical area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.

(e)    Executive acknowledges that Executive’s compliance with Sections 5, 6 and
7 of this Agreement is necessary to protect the goodwill, customer relations,
trade secrets, confidential information and other proprietary and legitimate
business interests of the Employers. Executive acknowledges that any breach of
any of these covenants will result in irreparable and continuing damage to the
Employers’ business for which there will be no adequate remedy at law and
Executive agrees that, in the event of any such breach of the aforesaid
covenants, the Employers and their successors and assigns shall be entitled to
seek injunctive relief and to such other and further relief as may be available
at law or in equity. Accordingly, Executive expressly agrees that upon any
breach, or threatened breach, of the terms of this Agreement, the Employers
shall be entitled, as a matter of right, in any court of competent jurisdiction
in equity or otherwise to enforce the specific performance of Executive’s
obligations under this Agreement, to obtain temporary and permanent injunctive
relief without the necessity of proving actual damage to the Employers or the
inadequacy of a legal remedy. In the event a court orders the Employers to post
a bond in order to obtain such injunctive relief for a claim under this
Agreement, Executive agrees that the Employers will be required to post only a
nominal bond. The rights conferred upon the Employers in this paragraph shall
not be exclusive of any other rights or remedies that the Employers may have at
law, in equity or otherwise.

 

12



--------------------------------------------------------------------------------

(f)    In the event that Executive materially violates any of the covenants in
this Agreement and the Employers commence legal action for injunctive or other
relief, then the Employers shall have the benefit of the full period of the
covenants such that the covenants shall have the duration of two (2) years
computed from the date Executive ceased violation of the covenants, either by
order of the court or otherwise.

(g)    Executive acknowledges and agrees that the restrictive covenants
contained herein: (i) are necessary for the reasonable and proper protection of
the goodwill of the Employers and their trade secrets, proprietary data and
confidential information; (ii) are reasonable with respect to length of time,
scope and geographic area; and (iii) will not prohibit Executive from engaging
in other businesses or employment for the purpose of earning a livelihood
following the termination of his relationship with the Employers.

(h)    If Executive materially breaches the general release provided for in
Section 4(c) or any provision of Sections 5, 6 and 7 hereunder: (i) the
Employers shall no longer be obligated to make any payments or provide any other
benefits pursuant to Section 4; and (ii) as applicable, Executive shall forfeit
all of the Severance Benefits previously provided to Executive and/or the
Employers shall be entitled to reimbursement of any Severance Benefits made to
Executive.

8.    Executive’s Representations. Executive hereby represents and warrants to
the Employers that to the best of his knowledge: (a) the execution, delivery and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which he is bound;
(b) Executive is not a party to or bound by any employment agreement,
non-compete agreement or confidentiality agreement with any other person or
entity; (c) upon the execution and delivery of this Agreement by the Employers,
this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms; and (d) Executive is authorized to
work in the United States without restriction. Executive hereby acknowledges and
represents that he has consulted with independent legal counsel regarding his
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein.

9.    Survival. Sections 4 through 21, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the termination of the
Employment Period.

 

13



--------------------------------------------------------------------------------

10.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

1195 River Road, P.O. Box 302, Marietta, PA 17547

or at his home address as most currently appears in the records of the Employers

with a copy by email to kevinburke@donegalgroup.com

Notices to the Employers:

Donegal Mutual Insurance Company

Attention: Vice President, Human Resources

1195 River Road, P.O. Box 302

Marietta, PA 17547

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

11.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

12.    Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way
(including, but not limited to, superseding and preempting the prior Employment
Agreement dated July 29, 2011).

13.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

14.    Counterparts. This Agreement may be executed in separate counterparts
(including by means of telecopied signature pages or electronic transmission in
portable document format (.pdf)), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

15.    Successors and Assigns. This Agreement, including, but not limited to,
the terms and conditions in Sections 5, 6 and 7, shall inure to the benefit of,
and be binding upon, the heirs, executors, administrators, successors and
assigns of the respective parties hereto, but in no event may Executive assign
or delegate to any other party Executive’s rights, duties or obligations under
this Agreement. Executive further hereby consents and agrees that the Employers
may assign this Agreement (including, but not limited to, Sections 5, 6 and 7)
and any of the rights or obligations hereunder to any third party in connection
with the sale, merger, consolidation, reorganization, liquidation or transfer,
in whole or in part, of the Employers’ control and/or ownership of their assets
or business. In such event, Executive agrees to continue to be bound by the
terms of this Agreement, subject to its terms.

 

14



--------------------------------------------------------------------------------

16.    Choice of Law/Choice of Forum. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the Commonwealth
of Pennsylvania, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than Commonwealth of Pennsylvania.

17.    Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation Executive earns as the result of employment by
another employer or by retirement benefits payable after the termination of this
Agreement, except that the Employers shall not be required to provide Executive
and Executive’s eligible dependents with medical insurance coverage as long as
Executive and Executive’s eligible dependents are receiving comparable medical
insurance coverage from another employer.

18.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Employers and Executive, and
no course of conduct or course of dealing or failure or delay by any party
hereto in enforcing or exercising any of the provisions of this Agreement
(including, without limitation, the Employers’ right to terminate the Employment
Period with or without Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

19.    Waiver of Jury Trial. As a specifically bargained for inducement for each
of the parties hereto to enter into this Agreement (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

20.    Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall reasonably cooperate with the Employers in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Employers (including, without limitation, Executive’s being
reasonably available to the Employers upon reasonable notice for interviews and
factual investigations, appearing at the Employers’ reasonable request to give
testimony without requiring service of a subpoena or other legal process,
volunteering to the Employers all pertinent information and turning over to the
Employers all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments) at reasonable times. In
the event the Employers require Executive’s cooperation in accordance with this
Section 20 after termination of his employment with the Employers (regardless of
the reason) and to the extent Executive is no longer entitled to any payments
under this Agreement, including, but not limited to Severance Payments, the
Employers shall compensate Executive on an hourly basis for his time spent on
the foregoing (including, but not limited to, any travel time) calculated based
off of Executive’s Base Salary immediately prior to the termination of his
employment with the Employers divided by two thousand eighty (2,080), and
reimburse Executive for reasonable travel and other expenses (including, but not
limited to, lodging and meals, upon submission of receipts). Nothing about the
foregoing shall interfere with Executive’s obligation to testifying truthfully
in any forum or from providing truthful information, including, but not limited
to, Confidential Information, to any government agency or commission.

 

15



--------------------------------------------------------------------------------

21.    409A Compliance.

(a)    The Employers and Executive intend that this Agreement be drafted and
administered in compliance with Section 409A of the Code, including, but not
limited to, any future amendments thereto, and any other IRS or other
governmental rulings or interpretations (together, “Section 409A”) issued
pursuant to Section 409A so as not to subject Executive to payment of interest
or any additional tax under Section 409A. The Employers and Executive intend for
any payments under this Agreement to satisfy either the requirements of
Section 409A or to be exempt from the application of Section 409A, and the
Employers and Executive shall construe and interpret this Agreement accordingly.
In furtherance of such intent, if payment or provision of any amount or benefit
under this Agreement that is subject to Section 409A at the time specified in
this Agreement would subject such amount or benefit to any additional tax under
Section 409A, the Employers shall postpone payment or provision of such amount
or benefit to the earliest commencement date on which the Employers can make
such payment or provision of such amount or benefit without incurring such
additional tax. In addition, to the extent that any IRS guidance issued under
Section 409A would result in Executive being subject to the payment of interest
or any additional tax under Section 409A, the Employers and Executive agree, to
the extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A. Any such
amendment shall have the minimum economic effect necessary and be determined
reasonably and in good faith by the Employers and Executive.

(b)    If a payment under this Agreement does not qualify as a short-term
deferral under Section 409A or any similar or successor provisions, and
Executive is a Specified Employee as of Executive’s Termination Date, the
Employers may not make such distributions to Executive before a date that is six
(6) months after the date of Executive’s Termination Date or, if earlier, the
date of Executive’s death (the “Six-Month Delay”). The Employers shall
accumulate payments to which Executive would otherwise be entitled during the
first six (6) months following the Termination Date (the “Six-Month Delay
Period”) and make such payments on the first day of the seventh month following
Executive’s Termination Date. Notwithstanding the Six-Month Delay set forth in
this Section 21(b):

(i)    To the maximum extent Section 409A or any similar or successor provisions
permit, during each month of the Six-Month Delay Period, the Employers will pay
Executive an amount equal to the lesser of (A) the total monthly Severance
Benefits or (B) one-sixth of the lesser of (1) the maximum amount that
Section 401(a)(17) permits to be taken into account under a qualified plan for
the year in which Executive’s Termination Date occurs and (2) the sum of
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Employers for the taxable year of Executive preceding
the taxable year of Executive in which Executive’s Termination Date occurs,
adjusted for any increase during that year that the parties expected to continue
indefinitely if Executive’s Termination Date has not occurred; and

(ii)    To the maximum extent Section 409A, or any similar or successor
provisions, permits within ten days following Executive’s Termination Date, the
Employers shall pay Executive an amount equal to the applicable dollar amount
under Section 402(g)(1)(B) for the year in which Executive’s Termination Date
occurred.

 

16



--------------------------------------------------------------------------------

(iii)    For purposes of this Agreement, “Specified Employee” has the meaning
given that term in Section 409A or any similar or successor provisions. The
Employers’ “specified employee identification date” as described in Section 409A
will be December 31 of each year, and the Employers’ “specified employee
effective date” as described in Section 409A will be February 1 of each
succeeding year.

(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(d)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (i) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (ii) any such right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(e)    For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(f)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

DONEGAL MUTUAL INSURANCE COMPANY By:  

/s/ Kevin M. Kraft, Sr.

Its:  

Director

DONEGAL GROUP INC. By:  

/s/ Jack L. Hess

Its:  

Director

/s/ Kevin G. Burke

Kevin G. Burke

 

18